Citation Nr: 1523089	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  09-15 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Joyner, Counsel 



INTRODUCTION

The Veteran served on active duty from June 1986 to October 1986 and from December 1990 to May 1991.  According to his DD Forms 214, these periods of service were honorable.  He also had other periods of service with the National Guard which were under conditions other than honorable.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the Veteran's claims.  

The Veteran requested a hearing before the Board in his VA Form 9.  Although the hearing was scheduled for April 2015 and a February 2015 letter to the Veteran informed him of the date and time of the hearing, in a statement received in March 2015, the Veteran indicated that he wished to cancel the hearing.  He has not requested that the hearing be rescheduled.  Therefore, the hearing request is considered withdrawn.  

The issues of entitlement to service connection for a bilateral knee disability and entitlement to service connection for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent and credible evidence of record reflects that it is at least as likely as not that the Veteran's tinnitus originated while on active duty.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In this decision, the Board grants entitlement to service connection for tinnitus, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary with respect to this claim.

Legal Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders will be presumed to have been incurred in service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability benefits. In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

The Veteran claims that he is entitled to service connection for tinnitus because it was incurred in service.  Specifically, he stated that he was exposed to excessive noise in service and that his ears began ringing in service.  He also stated in his notice of disagreement that his ears have been ringing ever since.  

A review of the evidence reflects that the Veteran's military occupational specialty (MOS) was infantryman.  Based upon his MOS, and because the Veteran is competent to report his in-service noise exposure, the Board concedes noise exposure during service. 

As to whether the evidence is sufficient to demonstrate that the Veteran has had tinnitus since active service, the Board notes that a veteran is competent to testify that he experienced an audible sound in his ears in service and had experienced this sound in his ears ever since service.  See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  Additionally, a layperson, such as the Veteran, is competent to provide a medical nexus when he or she is competent to both diagnose a disability, and to report continuity of symptomatology associated with that disability since the onset of the disability.  See Davidson, 581 F.3d at 1316.  The record reflects that the Veteran reported that his tinnitus began during service and has continued ever since.  There is nothing in the record which would call into question the credibility of the Veteran in this regard.

Consequently, the evidence is in relative equipoise.  By extending the benefit of the doubt to the Veteran, as required by law, the Board finds that service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran claims that he is entitled to service connection for a bilateral knee disability and hearing loss because they were incurred in service.  He has indicated that he injured his knees in service in January or February 1991 when he was dismounting ammunition from a Bradley Tank and one round was dropped and exploded.  He stated that two soldiers were thrown in to him as a result of the explosion, and the impact was absorbed in his knees.  He also stated that he was exposed to excessive noise in service without hearing protection, and this is the cause of his hearing loss.

In his notice of disagreement, the Veteran indicated that he received treatment at the McAllen Outpatient Clinic and Audie Murphy VA Medical Center (South Texas Veterans Healthcare System) in August and October 2007, including getting a CAT scan and an MRI of the knees.  He stated that his VA physician felt that the knee problems were due to the military injury.  The Veteran also indicated that he would like all VA treatment records dating from 2005 to the present be obtained.  

A review of the claims file reflects that the Veteran's VA treatment records from McAllen dating from September 2006 to October 2006 are of record, as are records dating from July 2012 to November 2012.  No other VA treatment records are in the claims file, including any 2007 CAT scan or MRI.  As such, a remand is required in order to obtain all outstanding VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Board notes that the MOS listed on the Veteran's DD Forms 214 include fighting vehicle infantryman and infantryman.  As such, hazardous noise exposure during service is conceded.  However, actual hearing loss (especially that established by 38 C.F.R. § 3.385) is not a condition capable of lay diagnosis, much less the type of condition that can be causally related to military service by lay testimony.  Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009).  The VA treatment records in the claims file do not reflect any complaints or findings of hearing loss.  As such, a remand is required in order to schedule the Veteran for a VA examination to determine the nature and etiology of any current hearing loss.  

Finally, the Board notes that the Veteran submitted two buddy statements indicating that they witnessed the Veteran become injured as ammunition was unloaded from a Bradley BFV in 1991.  The letters do not specify the nature of the Veteran's injury.  Additionally, the service treatment records do not reflect any injury to or treatment of the Veteran's knees.  The VA treatment records in the claims file reflect that the Veteran complained of off and on knee pain in July 2012.  As such, the Board finds that a VA examination should be scheduled to determine if any current knee disability is etiologically related to service.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all outstanding VA treatment records, dating from 2005 to the present, from all appropriate medical facilities, to include but not limited to the McAllen Outpatient Clinic and Audie Murphy VA Medical Center (South Texas Veterans Healthcare System), be obtained and associated with the claims file.  

2.  Schedule the Veteran for a VA audiology examination in order to determine the nature and etiology of any current bilateral hearing loss and tinnitus.  For the purposes of the examination, the examiner is to presume that the Veteran was exposed to excessive noise during service without hearing protection.  The examiner must elicit from the Veteran a history of post-service noise exposure, including whether or not hearing protection was used.  The examiner must review all pertinent records associated with the claims file, including the Veteran's post-service VA medical records and statements, and provide an opinion on the following: 

Is any current hearing loss at least as likely as not (50 percent probability or greater) caused by or related to in-service noise exposure?

The examiner must provide a rationale for the opinion expressed. 

In rendering the above opinion, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  

3.  Schedule a VA examination in order to determine the nature and etiology of any current bilateral knee disability.  All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail.  

Based upon the claims folder review, the examination results and sound medical principles, the examiner should provide an opinion with respect to each currently present bilateral knee disability as to whether it is at least as likely as not (ie., a 50 percent or better probability) that the disability is etiologically related to service.  For the limited purpose of this examination the examiner is to presume that the Veteran injured his knees in service when ammunition being unloaded from a Bradley tank exploded.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  

4.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2014).
 
5.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


